54 F.3d 773NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Leonard PHILLIPS, Plaintiff-Appellant,v.SUPERAMERICA GROUP, INCORPORATED, Defendant-Appellee.
No. 94-1833.
United States Court of Appeals, Fourth Circuit.
Argued:  April 5, 1995.Decided:  May 19, 1995.

ARGUED:  Frank P. Bush, Jr., Wallace, Harris & Sims, Elkins, WV, for Appellant.  Michael Bruce Victorson, Robinson & Mcelwee, Clarksburg, WV, for Appellee.  ON BRIEF:  Joseph A. Wallace, Wallace, Harris & Sims, Elkins, WV, for Appellant.  J. Michael McDonald, Robinson & McElwee, Clarksburg, WV, for Appellee.
Before MURNAGHAN and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Leonard Phillips appeals a summary judgment entered in his action against SuperAmerica Group, Inc., for injuries he sustained from a slip and fall while visiting the defendant's self-service gasoline station.  Phillips alleged that SuperAmerica negligently failed to keep the area covered by a canopy by the gasoline pumps free from snow and ice.  In a deposition Phillips testified under oath that it was snowing and blowing at the time.  He also testified that he recognized the snowy conditions by walking carefully through the snow.  Phillips did not promptly report his fall.  In answer to an interrogatory the defendant stated that because of this delay it did not know the weather conditions but believed it was not raining or snowing.  In the summary judgment proceedings, the defendant did not dispute Phillips's testimony that it was snowing and blowing.  The district court concluded that SuperAmerica was not obliged to remove snow from its premises during the pendency of a storm.  See Walker v. Memorial Hospital, 187 Va. 5, 13, 455 S.E.2d 898, 902 (1948).  The court granted SuperAmerica's motion for summary judgment.


2
On appeal, Phillips argues that material issues of fact remain as to the weather conditions and the location of the fall.  Phillips also contends that summary judgment was inappropriate because SuperAmerica had violated a municipal ordinance requiring the removal of snow and ice.  The district court carefully considered these issues.  For reasons adequately stated by the district court, we affirm.

AFFIRMED